BARFIELD, Judge.
The trial court committed reversible error in refusing to allow appellant’s counsel to cross-examine Detective Carlson. Section 768.28(9), Florida Statutes (1981), read in pari materia with section 90.608(2) and Florida Rule of Civil Procedure 1.450(a), indicates that the legislature intended that when an employee of the state or its subdivision is called as a witness in a tort action which resulted from his actions, he must be considered an adverse witness, and there is therefore no need to establish that he is “unwilling or hostile” under rule 1.450(a) before he may be interrogated by leading questions under that rule or impeached under section 90.608(2). In other words, the trial court in this case had no discretion on this point and was required by section 768.28(9) to allow Carlson to be led and to be impeached by inconsistent statements as an adverse witness.
REVERSED and REMANDED for a new trial.
SHIVERS and ZEHMER, JJ., concur.